787 N.W.2d 488 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Nathan Emmanuel JACOBS, Defendant-Appellant.
Docket No. 139607. COA No. 283056.
Supreme Court of Michigan.
September 9, 2010.

Order
On order of the Court, the application for leave to appeal the May 12, 2009 judgment of the Court of Appeals is considered *489 and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we VACATE that portion of the judgment of the Court of Appeals that denied the defendant's newly discovered evidence claim, and we REMAND this case to the Court of Appeals for reconsideration of that claim in light of the laboratory report from Ron Smith & Associates, Inc. The motion for remand to the trial court is DENIED.
We do not retain jurisdiction.